                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    ELKINS

RONALD LEE JACKSON, Jr.,

              Petitioner,

v.                                                         CIVIL ACTION NO. 2:18-CV-77
                                                           (BAILEY)
JENNIFER SAAD, Warden,

              Respondent.

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doe.

17]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on July 2, 2019, wherein he recommends that petitioner’s

Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241 [Doe. 1] be denied and dismissed

without prejudice.

       Pursuantto 28 U.S.C. § 636(b)(1 )(c), this Court is required to make a de novo review

of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a do novo or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1985). In

addition, failure to file timely objections constitutes a waiver of de novo review and the right



                                               1
to appeal this Court’s Order. 28 U.S.C.   § 636(b)(1); Snyder v. Ridenour, 889 F.2d 1363,
1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,94(4th Cir. 1984). Here,

objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14) days of service,

pursuantto 28 U.S.C.   § 636(b)(1 ) and Fed. R. Civ. P. 72(b). The docket reflects that service
was accepted on July 5,2019 [Doc. 18]. To date, no objections have been filed. Accordingly,

this Court will review the R&R for clear error.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 17] should be, and is, hereby ORDERED ADOPTED forthe reasons

more fully stated in the magistrate judge’s report. Accordingly, petitioner’s Petition for Habeas

Corpus Pursuant to 28 U.S.C.       § 2241 [Doe. 1] is hereby DENIED and DISMISSED
WITHOUT PREJUDICE. This Court further ORDERS that this mailer be STRICKEN from

the active docket of this Court and DIRECTS the Clerk to enter judgment in favor of

respondent.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro so petitioner.

       DATED: July23, 2019.




                                         ILTONBAILE
                                            UNITED STATES DISTRICT JUDGE




                                               2
